UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7139


KENNETH SYNCERE RIVERA, a/k/a Kenneth Rivera, a/k/a Kenneth
D. Rivera,

                Plaintiff - Appellant,

          v.

BRYAN P. STIRLING, Director; MR. MCKIE, a/k/a Bernard McKie,
Warden; MR. PEARSON, a/k/a Elbert Pearson, S.I.U.; MS.
SMITH, I.C.C.; MR. SPAN, I.C.C.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:15-cv-03196-JMC)


Submitted:   December 20, 2016            Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Syncere Rivera, Appellant Pro Se.     Stephanie Holmes
Burton, GIBBES & BURTON, LLC, Spartanburg, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth Syncere Rivera appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2012) complaint.                         Because the

record    discloses       that   Rivera   failed      to   properly   exhaust      his

administrative      remedies      as   required    under     42    U.S.C.    §    1997e

(2012),    we     affirm    the    dismissal      without     prejudice      of    his

complaint.       We dispense with oral argument because the facts and

legal    contentions       are    adequately    presented     in    the     materials

before    this    court    and    argument    would    not   aid   the    decisional

process.



                                                                             AFFIRMED




                                          2